DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Claim Status
Claim 1 (Currently Amended)
Claims 4-11 (Original)
Claims 2-3 and 12-20 (Canceled)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (to revise the abstract including correction of a typing error and combining two paragraphs into a single paragraph as 
Abstract is amended as follows: 
“Provided is a technique capable of detecting deformation based on an abnormality such as heat generation in an article by a simpler, smaller, or lower-cost configuration, to suppress occurrence of an accident due to the abnormality of the article. An abnormality detector for measuring deformation of a battery B, such as a lithium-ion battery, to detect an abnormality of the battery, the abnormality detector includes: a sealed container disposed in close contact with at least a part of an outer surface of the battery, while containing and sealing a fluid such as water, the sealed container having flexibility; and a pressure sensor configured to measure a change inside the sealed container, accompanying deformation of the battery.”

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein the sensor is disposed in contact with an outer surface of the sealed body from outside of the sealed body, the sensor is sandwiched between the outer surface of the sealed body and the electronic substrate, and the sensor is mounted on the electronic substrate, and the sealed body is disposed in a state sandwiched between the article and the electric substrate.”, in combination with all other elements recited in claim 1.
Claims 4-11 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 26, 2022